Filed 2/18/22 P. v. Montano CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



 THE PEOPLE,                                                                          B312690

             Plaintiff and Respondent,                                                (Los Angeles County
                                                                                      Super. Ct. No. 1PH00353)
             v.

 EDUARDO ANTONIO MONTANO,

             Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of Los
Angeles County, Robert M. Kawahara, Commissioner.
Affirmed.
      Eduardo Antonio Montano, in pro. per.; Heather E.
Shallenberger, under appointment by the Court of Appeal,
for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                        BACKGROUND
      In September 2020, as a condition of parole, appellant
Eduardo Antonio Montano agreed not to “engage in conduct
prohibited by law.” In January 2021, appellant was taken
into custody for making criminal threats in violation of
Penal Code section 422. Eight days later, the Division of
Adult Parole Operations filed a Petition for Revocation,
seeking to revoke appellant’s parole for making criminal
threats. In February 2021, the trial court found him in
violation of his parole, and sentenced him to 180 days in jail,
with 80 days credit. Appellant timely appealed.
      Appellant’s appointed counsel filed a brief raising no
issues and invoking People v. Serrano (2012) 211
Cal.App.4th 496. Under Serrano, when appointed counsel
raises no issue in an appeal from a post-judgment proceeding
following a first appeal as of right, an appellate court need
not independently review the record. (Id. at 498.) On
September 29, 2021, we directed counsel to send the record
and a copy of the brief to appellant, and notified appellant of
his right to respond within 30 days. We received no
response within that time period, but on December 2, 2021,
we received a “Motion and Declaration of Good Cause for
Extension of Time to File a Brief” and a “Defendant and
Appellate Brief.” We grant appellant’s late-filed request for
an extension, and will consider his supplemental brief.
Having done so, we affirm.




                              2
                APPELLANT’S ARGUMENTS
       First, appellant argues that at his arraignment, the
court ignored his claim of “being a victim of torture while
incarcerated.” Appellant provides no evidence that he was a
“victim of torture” and, in any case, “[t]he purpose of an
arraignment . . . is to inform the accused of the charge
against him and to give him fairly the opportunity to plead
to it.” (In re Mitchell (1961) 56 Cal.2d 667, 670, citing Pen.
Code, § 988.) It is not to respond to an appellant’s claims of
mistreatment while incarcerated.1
       Second, appellant contends the court erred in
permitting Officer Austin Kook to testify at the probable
cause hearing because Officer Kook had “only two years of
police experience [and was] therefore unqualified to
establish probable cause to revoke [appellant’s] parole.”
Appellant has forfeited this argument both by failing to
object to Officer Kook’s qualifications either before or during
his testimony, and by failing to support his argument with
legal authority. (Evid. Code, § 353 [“A verdict or finding
shall not be set aside, nor shall the judgment or decision
based thereon be reversed, by reason of the erroneous
admission of evidence unless: [¶] (a) There appears of record
an objection to or a motion to exclude or to strike the
evidence that was timely made and so stated as to make
clear the specific ground of the objection or motion”]; WFG

1    We note additionally that the “torture” appellant claimed
apparently consisted of “being held here for something I didn’t
do.”




                                3
National Title Ins. Co. v. Wells Fargo Bank, N.A. (2020) 51
Cal.App.5th 881, 894 [“we may disregard conclusory
arguments that are not supported by pertinent legal
authority”].)
      Finally, appellant argues the court erred because “the
illegal broadcasting of oral communications holding the court
hostage as a 3rd party not showing in the court reporters
transcripts. Outrageous police misconduct. [sic]” To the
extent we understand this argument, appellant appears to
contend that “oral communications” were being broadcast
during one of his court hearings, but this fact was not
reflected in the Reporter’s Transcript. We reject this
argument both because there is no evidence of his
contentions, and because appellant has failed to articulate
what prejudice he suffered from these alleged broadcasts.
(See, e.g., F.P. v. Monier (2017) 3 Cal.5th 1099, 1107-1108
[California Constitution expressly precludes reversal absent
prejudice].)
      Appellant fails to raise any arguable contention that
the trial court erred. (See People v. Hertz (1980) 103
Cal.App.3d 770, 780 [appellant has affirmative duty to show
error].)




                             4
                     DISPOSITION
     The judgment is affirmed.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                   MANELLA, P. J.




We concur:




WILLHITE, J.




CURREY, J.




                         5